Citation Nr: 1235294	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-33 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected type II diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected type II diabetes mellitus.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant & Friend


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 (re peripheral neuropathy of the upper and lower extremities, and a right ankle disability) and March 2011 (re TDIU) rating decisions by the Philadelphia, Pennsylvania and Roanoke, Virginia Department of Veterans Affairs (VA) Regional Offices (ROs), respectively.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In June 2012, the Board remanded these matters to afford the Veteran a hearing.  In August 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

The matters of service connection for peripheral neuropathy of the upper and lower extremities and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.  


FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he wished to withdraw his appeal seeking service connection for a right ankle disability; there is no question of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for a withdrawal of an appeal are met as to the Veteran's claim of service connection for a right ankle disability.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on this matter is not necessary.  

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a written statement received in August 2012, the Veteran indicated that he wished to withdraw his appeal seeking service connection for a right ankle disability.  Hence, there is no allegation of error of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.  


ORDER

The Veteran's appeal seeking service connection for a right ankle disability is dismissed.  


REMAND

Regarding the claims of service connection for peripheral neuropathy of the upper and lower extremities, the Veteran alleges that such disability is secondary to his service-connected type II diabetes mellitus or resulted from exposure to Agent Orange in service.  The Veteran was afforded a VA examination in August 2010 (for diabetes).  On physical examination, there was no evidence of neurologic disease, and peripheral neuropathy of the upper and lower extremities was not diagnosed.  Notably, on June 2008 VA examination right lower extremity peripheral neuropathy was diagnosed, but was opined to not be a complication of diabetes, but most likely due to compression from lower leg edema (opined to be "definitely related to vascular intervention.") (emphasis added).  

At the August 2012 Travel Board hearing, the Veteran asserted that his numbness and weakness of his upper and lower extremities had worsened (and would warrant diagnoses of peripheral neuropathy).  

In light of the Veteran's contentions and the medical evidence of record, the Board finds that another VA examination to secure a medical nexus opinion is warranted.  [The Board also notes that in January 2011, the Veteran was granted service connection for peripheral vascular disease of the bilateral lower extremities and coronary artery disease.  In light of the June 2008 VA examination report that related the Veteran's peripheral neuropathy to vascular intervention, and that he now has service-connected vascular disability, the alternate theory that any peripheral neuropathy of the upper and lower extremities may be secondary to such disability must also be addressed.]  

In addition, at the August 2012 hearing, the Veteran testified that he continues to receive VA treatment for his disabilities, approximately every six months.  The most recent VA treatment records associated with record (to include Virtual VA) are from November 2009.  As his testimony indicates that there are pertinent VA treatment records outstanding, and as such records are constructively of record, they must be secured.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

On remand the Veteran should also be notified of what is needed to substantiate secondary service connection theories of entitlement.  

Because resolution of the Veteran's claims of service connection for peripheral neuropathy of the upper and lower extremities may impact on his claim for a TDIU rating, consideration of the TDIU claim must be deferred pending resolution of those other claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1. The RO should notify the Veteran of what evidence is needed to substantiate his claims of service connection for peripheral neuropathy of the upper and lower extremities as secondary to service-connected diabetes mellitus (and vascular disease).  The Veteran and his representative should be afforded opportunity to respond.  

2. The RO should secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the Veteran has received since November 2009 for peripheral neuropathy of the upper and lower extremities.  

3. Then the RO should arrange for the Veteran to be examined by a neurologist to ascertain the presence and nature/likely etiology of any peripheral neuropathy of the upper and lower extremities.  The examiner must review the Veteran's claims file (including this remand) in conjunction with the examination.  Any indicated studies and tests should be completed, and all clinical findings should be reported.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion responding to the following: 

(a) Does the Veteran have peripheral neuropathy of the upper and/or lower extremities?

(b)  If so, what is the most likely etiology for such disability?  

Specifically: (i) Is it at least as likely as not (a 50 % or better probability) that it is related to exposure to herbicides (Agent Orange) during service, or is otherwise related directly to his service?  If not,

(ii) Is it at least as likely as not (a 50 % or better probability) that it was either caused or aggravated by his service-connected diabetes mellitus or another service-connected disability(to include surgery for service-connected vascular disability)?  
The examiner must explain the rationale for all opinions, citing to supporting clinical data as deemed appropriate.  

4. The RO should readjudicate the matter of service connection for peripheral neuropathy of the upper and lower extremities.

5. When the above actions are completed, the RO should arrange for the Veteran to be examined by an appropriate physician to determine the impact of his service-connected disabilities, combined (to include any peripheral neuropathy the RO finds to be service connected) on his employability.  His claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner must comment on the effect the Veteran's service-connected disabilities combined (but excluding the effects of any nonservice-connected co-existing disabilities) have on his ability to work, indicating what functions/types of employment would be inconsistent with/precluded by his service-connected disabilities, and what types of employment, if any, would remain feasible despite the service-connected disabilities.  The rationale for all opinions must be explained in detail.  

6. The RO should then readjudicate the matter of entitlement to a TDIU rating.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


